DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending.

Specification
The abstract of the disclosure is objected to because it is greater than 150 words in length.  In addition, the Abstract utilized legalese, such as “comprises.”  Correction is required.  See MPEP § 608.01(b).  
The use of the term Goretex, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In addition, the specification and claim 17 recites, “PTSMP.”  However, it appears as though the proper acronym is “PTMSP.” 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  See Page 6 lines 14-15 of Applicant’s Specification stating the features of Fig .1 are known.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1-17, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Numerous elements lack antecedent basis throughout.  The following rejections are not meant to be an exhaustive list.  
Re claim 1, claim 1 recites, “a circumferential spacer” in line 3.  A review of the figures appears to show no spacer with a circumference.  All spacers shown are polygons.  Thus, it is unclear how the spacer is circumferential.  It appears this language refers to, “a spacer” and will be interpreted as such.  
In addition, claim 1 recites, “the spacer” in line 7, line 10 “the sealant strip” in line 9, “pressure-equalizing element” in line 10, line 12, line 16, line 19, “the surrounding atmosphere” in lien 11, “the glazing interior” in line 11-12, line 13, line 14, “the atmosphere” in line 14, line 18, “the influence” in line 18, and “the gas permeability” in line 18-19.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the circumferential spacer” in line 7, line 10 “the water-tight sealant strip” in line 9, “the at least one pressure-equalizing element” in line 10, line 12, line 16, line 19, “a surrounding atmosphere” in line 11, “a glazing interior” in line 11-12, line 13, line 14, “an atmosphere” in line 14, line 18, “an influence” in line 18, and “gas permeability” in line 18-19 and will be interpreted as such.
In addition, claim 1 recites, “on the one hand” in line 10, and “on the other” in line 11.  It’s unclear as to what is meant by being on one hand or another.  It appears this 
In addition, claim 1 recites, “which gas connection is temporarily limited due to aging and/or atmosphere influences” in line 15.  It’s unclear as to how a connection is “limited” due to aging (or atmospheric influences).  For the purposes of this examination, this language will be interpreted as outside the scope of the claim, as the meets and bounds of the limitation are unascertainable.  
In addition, claim 1 recites, “its” in line 19.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the at least one pressure-equalizing element” and will be interpreted as such.  
Re claim 2, claim 2 recites, “the degenerating substance” in line 2 and “the passage” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the initially gas-permeable substance” and “passage” and will be interpreted as such.
Re claim 3, claim 3 recites, “the degenerating substance” in line 2 and “the water-tight membrane.”  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the initially gas-permeable substance” and “the water-tight and gas-permeable membrane” and will be interpreted as such.
Re claim 4, 
Re claim 5, claim 5 recites, “the degenerating substance” in line 2, “the passage” in line 3, “the pressure-equalizing element” in line 4, “the degenerating substance” in lien 5, and “the influence” in line 5, and “the water-tight membrane”.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the initially gas-permeable substance,” “passage,” “the at least one pressure-equalizing element,” “the initially gas-permeable substance,” and “an influence” and “the water-tight and gas-permeable membrane” and will be interpreted as such.
In addition, claim 5 recites, “the water-tight membrane.”  However, no water-tight membrane is introduced in claim 1.  Thus, There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “a water-tight membrane” and will be interpreted as such.
Re claim 6, claim 6 recites, “the spacer” in line 2, line 3 “the pressure-equalizing element” in line 3, “the interior” in line 4 and “the atmosphere” in line 4.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the circumferential spacer,” “the at least one pressure-equalizing element,” “an interior,” and “an atmosphere” and will be interpreted as such.
Re claim 7, claim 7 recites, “the spacer” in line 2, line 3, and line 3, and “the entire length” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the circumferential spacer” and “an entire length” and will be interpreted as such.
In addition, claim 7 recites “small openings” in line 2 which is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Re claim 8, claim 8 recites, “the pressure-equalizing element” in line 2, “the spacer” in line 2, “the glazing interior” in line 3 and “the atmosphere” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the at least one pressure-equalizing element,” “the circumferential spacer,” “a glazing interior,” and “an atmosphere” and will be interpreted as such.
Re claim 9, claim 9 recites, “the pressure-equalizing element” in line 2, “the spacer” in line 4, and “the sealant strip” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the at least one pressure-equalizing element,” “the circumferential spacer,” and “the water-tight sealant strip” and will be interpreted as such.
In addition, claim 9 recites, “its” in line 3.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the water-tight sealant strip” and will be interpreted as such.  
Re claim 10, claim 10 recites, “the sealant strip” in line 2, “the pierced opening” in line 3, and “the spacer” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the water-tight sealant strip,” “a pierced opening,” and “the circumferential spacer” and will be interpreted as such.
Re claim 11, claim 11 recites, “the pressure-equalizing element” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this 
In addition, claim 11 recites, “essentially” in line 3 which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of this examination, the subsequent limitations will be considered required.  
Re claim 12, claim 12 recites, “the other” in line 2.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “another” and will be interpreted as such.
Re claim 13, claim 13 recites, “them” in line 4.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the first and second pane” and will be interpreted as such.  
In addition, claim 13 recites, “the spacer,” “the sealant strip,” “the/each pressure-equalizing element,” “the atmosphere” throughout. There is insufficient antecedent basis for these limitations in the claims.  These limitations will be interpreted as in claim 1 above.  
In addition, claim 13 recites, “its” in line 12.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the at least one pressure-equalizing element” and will be interpreted as such.  
In addition, claim 13 includes numerous features which are doubly included.  Claim 13 depends from claim 1.  For example, claim 13 requires, “a main body” and “an initially gas-permeable membrane.”  These features are already introduced in claim 1.  
Re claim 14, claim 14 recites, “the pressure equalizing element” in line 1-2, “the separate water-vapor-tight seal” in line 3, and “the sealant strip” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the at least one pressure equalizing element,” “a separate water-vapor-tight seal,” and “the water-tight sealant strip” and will be interpreted as such.
Re claim 15, claim 15 recites, “the pressure equalizing element” in line 2-3, “the sealant strip” in line 2, “the outer dimensions” in line 2 and “the gap” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the at least one pressure equalizing element,” “the water-tight sealant strip,” “a gap” in line 3 and “outer dimensions” and will be interpreted as such.
In addition, claim 15 recites, “its” in line 4.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the gap” and will be interpreted as such.  
Re claim 16, claim 16 recites, “the degenerating substance” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the initially gas-permeable substance” and will be interpreted as such.
Re claim 17, claim 17 recites, “the membrane” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the water-tight and gas-permeable membrane” and will be interpreted as such.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotowski et al (“Kotowski”) (US 2015/0322708) in view of Applicant’s Disclosure.
Re claim 1, Kotowski discloses an insulating glazing (Fig. 1) that comprises: 
a first pane (1) and a second pane (2), 
a circumferential spacer (3) between the first pane (1) and the second pane (2) that is fixedly connected (Fig. 1) to the first (1) and second pane (2) in a water-vapor-tight manner in each case (Fig. 1, showing no gaps), which spacer (3) has at least two 
a water-tight sealant strip (4) running around the outer wall (5c) of the spacer (3) between the first (1) and second pane (2), wherein at least one pressure-equalizing element (7) is inserted into the sealant strip (4) and the spacer (3), which pressure-equalizing element (7) is open (Fig. 1), on the one hand, to the surrounding atmosphere (top of 7) and, on the other (bottom of 7, at 13), to the interior (5e) of the spacer (3) or to the glazing interior (between 1 and 2) between the first (1) and the second pane (2) and is implemented such that the pressure-equalizing element (7) provides a gas connection (Fig .1) having a pressure-equalizing function ([0062]) between the atmosphere (Fig. 1) and the interior (5e) of the spacer (7) or the glazing interior (between 1 and 2) which gas connection (Fig. 1) is temporally limited due to aging and/or atmospheric influences (Fig. 1) wherein the pressure-equalizing element (7) contains, in a main body (7), an initially gas-permeable substance (8, [0062]), 
but fails to disclose the initially gas-permeable substance which ages and/or degenerates under the influence of humidity in the atmosphere and progressively reduces the gas permeability of the pressure-equalizing element until its complete closure.	However, Applicant’s disclosure discloses the initially gas-permeable substance which ages and/or degenerates under the influence of humidity in the atmosphere and progressively reduces the gas permeability of the pressure-equalizing element until its complete closure (Page 4 lines 19-27, which states, “a wide variety of such swellable substances are known, including in particular certain thermoplastic elastomers (TPEs)”).

Re claim 2, Kotowski as modified discloses the insulating glazing according to claim 1, wherein the degenerating substance (8) together with a water-tight and gas-permeable membrane (14), which, however, retards the passage of water vapor (Fig. 3), is filled into (Fig. 3, at least partially) the pressure-equalizing element (7).
Re claim 4, Kotowski as modified discloses the insulating glazing according to claim 1, wherein the aging substance (8) is inserted into the main body (7) as a membrane ([0058]).
Re claim 5, Kotowski as modified discloses the insulating glazing according to claim 1, wherein the degenerating substance (8) together with a water-tight and gas-permeable membrane (14), which, however, retards the passage of water vapor (Fig. 3), is filled into (Fig. 3, at least partially) the pressure-equalizing element (7), the degenerating substance (8) is a substance that swells under the influence of humidity (Page 4 lines 19-27, which states, “a wide variety of such swellable substances are known, including in particular certain thermoplastic elastomers (TPEs)”), which is present as an insert (8) that is initially porous or is provided with openings (as 8 of 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kotowski with the water-tight membrane is a PTFE membrane (instead of rubber) in order to provide a better, lightweight waterproofing, and beneficial durability, all well-known benefits of PTFE (Gortex, as suggested in Applicant’s specification).  
Re claim 6, Kotowski as modified discloses the insulating glazing according to claim 1, wherein the glazing interior wall (5c) of the spacer (3) is gas permeable ([0058]) and the pressure-equalizing element (7) protrudes into the interior (5e) of the spacer (3) and connects the interior (5e) to the atmosphere (Fig. 2) in a pressure-equalizing manner ([0058]).
Re claim 7, Kotowski as modified discloses the insulating glazing according to claim 5, wherein the glazing interior wall (5d) of the spacer (3) has a plurality of small openings (20) that are distributed over the entire length of the spacer (3), and the interior (5e) of the spacer (3) is filled with a desiccant ([0062]).
Re claim 8, Kotowski as modified discloses the insulating glazing according to claim 1, wherein the pressure-equalizing element (7) pierces the spacer (3) and protrudes into the glazing interior (between 1 and 2) and connects the interior to the atmosphere (Fig. 1) in a pressure-equalizing manner (Fig .1).
Re claim 9, Kotowski as modified discloses the insulating glazing according to claim 1, wherein a main body section (7) of the pressure-equalizing element (7) is 
Re claim 10, Kotowski as modified discloses the insulating glazing according to claim 9, wherein the main body section (7) embedded in the sealant strip (4) is surrounded by a separate watertight seal (9) and is provided at the pierced opening (at 6) in the outer wall 5c) of the spacer (3) with another separate water-vapor-tight seal (11).
Re claim 11, Kotowski as modified discloses the insulating glazing according to claim 1, wherein the main body (7) of the pressure-equalizing element (7) essentially has a stepped cylindrical shape (Fig. 1).
Re claim 12, Kotowski as modified discloses the insulating glazing according to claim 10, wherein the separate water-tight seal (9) has a hollow cylindrical or annular shape (Fig. 3, as 9 encircles 7) and the other separate water-vapor-tight seal (11) is annular ([0058] disclosing 11 is a surrounding sealing means).
Re claim 13, Kotowski as modified discloses a method for producing an insulating glazing (Fig. 1) according to claim 1 (see above), comprising: 
- forming the insulating glazing (Fig. 1, as Fig. 1 is formed) by parallel arrangement (Fig. 1) of the first and second pane (1, 2) and connecting them in a water-
- applying (Fig. 2 showing 4 applied) the sealant strip (4) circumferentially on the outer wall (5c) of the spacer (3), 
- forming (Fig. 2 showing 6 formed) an opening (6) at at least one point of the sealant strip (4) and at least in the outer wall (5c) of the spacer (3), 
- gas-tightly inserting (Fig. 2 showing 7 inserted) the/each pressure-equalizing element (7), which contains, in a main body (7), an initially gas-permeable substance (8) that ages and/or degenerates under the influence of humidity in the atmosphere and progressively reduces the gas permeability of the pressure-equalizing element until its complete closure (as modified by Applicant’s disclosure above), into the/each opening (6) in the sealant strip (4) and the outer wall (5c) of the spacer (3).
Re claim 14, Kotowski as modified discloses the method according to claim 13, wherein the pressure- equalizing element (7) is provided with the separate water-vapor-tight seal (11) before insertion (as 11 is disposed on the bottom of 7) into the opening (6) of the sealant strip (4).
Re claim 15, Kotowski as modified discloses the method according to claim 13, wherein the opening (6) in the sealant strip (4) is dimensioned larger than the outer dimensions (Fig. 1, due to 11) of the pressure- equalizing element (7), and after insertion of the pressure-equalizing element (7), the gap between its outer contour and 
Re claim 16, Kotowski as modified discloses the insulating glazing according to claim 3, but fails to disclose wherein the degenerating substance is a stretched or sintered PTFE membrane.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kotowski wherein the degenerating substance is a stretched or sintered PTFE membrane in order to provide a better, lightweight waterproofing, and beneficial durability, all well-known benefits of PTFE (Gortex, as suggested in Applicant’s specification).  
Re claim 17, Kotowski as modified discloses the insulating glazing according to claim 1, but fails to disclose wherein the membrane is based on PTSMP.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kotowski wherein the membrane is based on PTSMP in order to increase permeability and beneficial mechanical properties thereof, which are known benefits of PTMSP.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotowski et al (“Kotowski”) (US 2015/0322708) in view of Applicant’s Disclosure and Landon et al (“Landon”) (US 2010/0098888).
Re claim 3, Kotowski as modified discloses the insulating glazing according to claim 2, but fails to disclose wherein the degenerating substance is a polyethylene glycol powder or granulate and the water-tight membrane is a PTFE membrane.
However, Landon discloses wherein the degenerating substance (Kotowski: 8) is a polyethylene glycol powder or granulate ([0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kotowski wherein the degenerating substance is a polyethylene glycol powder or granulate as disclosed by Landon in order to provide a curable sealant to better conform to the main body and provide a better seal.
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating glazing of Kotowski with the water-tight membrane is a PTFE membrane (instead of rubber) in order to provide a better, lightweight waterproofing, and beneficial durability, all well-known benefits of PTFE (Gortex, as suggested in Applicant’s specification).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635